DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 06/13/2022 was entered.
Amended claims 2, 6-7, 9-10, 12, 16, 19-21, 26-28, 41-43 and new claims 44-50 are pending in the present application.
Applicant elected previously without traverse of Group II, which is drawn to a method for fermentative production of a covalently closed recombinant DNA molecule.
Applicant further elected the following species: (a) a plasmid; (b) a pUC origin; (c) an antibiotic resistance gene; and (d) SEQ ID NO: 5.
The species of replication origin derived from ColE1 plasmid was rejoined and examined together previously with the elected replication origin derived from a pUC plasmid.  Since the elected sequence of SEQ ID NO: 5 (2,284-basepair sequence) is free of prior art in new claim 44, the examiner also rejoined and examined the species of SEQ ID NO: 4 (1520-basepair sequence) together with the elected SEQ ID NO: 5.
Accordingly, amended claims 2, 6-7, 9-10, 12, 16, 19-21, 26-28 and 41-50 are examined on the merits herein with the above elected and rejoined species.

Response to Amendment
1.	The rejection under 35 U.S.C. 102(a)(1) as being anticipated by Zibert et al (J. Virol. 64:2467-2473, 1990) and evidenced by Shyadehi et al (J. Biol. Chem. 271:12445-12450, 1996) and Forss et al (Nucleic Acids Research 12:6587-6601, 1984) was withdrawn in light of currently amended independent claim 26, particularly with the new limitation “wherein the covalently closed circular recombinant DNA molecule further comprises a kanamycin resistance gene as a selection marker”.
2.	All 103 rejections based on Zibert et al (J. Virol. 64:2467-2473, 1990) in the Non-Final office action dated 02/17/2022 were withdrawn in light of currently amended independent claim 26, particularly with the new limitation “wherein the covalently closed circular recombinant DNA molecule further comprises a kanamycin resistance gene as a selection marker”.
3.	All 103 rejections based on Kay et al (US 9,347,073), Preiss et al (RNA 4:1321-1331, 1998) and Dubensky, Jr. et al (US 5,814,482) in the Non-Final office action dated 02/17/2022 were withdrawn in light of currently amended independent claim 26, particularly with the new limitation “wherein the covalently closed circular recombinant DNA molecule further comprises a kanamycin resistance gene as a selection marker”.

Claim Objections
Claim 49 is objected to because of the term “batch-fed process”.  This is because in the prior art, the term “fed-batch process” is commonly used as evidenced at least by the teachings of Carnes et al (US 7,943,377).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 16 and 44 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  This is because claims 16 and 44 recite the limitation “a sequence at least 90% identical to SEQ ID NO: 4” and “the sequence of SEQ ID NO: 4”, respectively, and they are dependent on independent claim 26 reciting specifically “wherein the covalently closed circular recombinant DNA molecule further comprises a kanamycin resistance gene as a selection marker”.  However, the sequence of SEQ ID NO: 4 contains an RNA-OUT as a selection marker (page 85, lines 22-29; and Figure 3), and not a kanamycin resistance gene as a selection marker required in independent claim 26.  Thus, an embodiment of claims 16 and 44 is outside the scope of independent claim 26.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Amended claims 2, 6-7, 9-10, 19-21, 26-28, 41-43 and 45-50 are rejected under 35 U.S.C. 103 as being unpatentable over Zibert et al (J. Virol. 64:2467-2473, 1990) in view of Carnes et al (US 7,943,377) and Romero Ramos et al (US 2018/0135060); and evidenced by Shyadehi et al (J. Biol. Chem. 271:12445-12450, 1996) and Forss et al (Nucleic Acids Research 12:6587-6601, 1984).  This is a new ground of rejection necessitated by Applicant’s amendment. 
The instant claims are directed to a method for fermentative production of a covalently closed recombinant DNA molecule comprising the steps of: (a) providing an E. coli bacterium comprising the covalently closed circular recombinant DNA molecule comprising: - a bacterial origin of replication, and - an insert comprising: (i) a RNA polymerase promoter sequence; (ii) an open reading frame (ORF) encoding a polypeptide; and (iii) a homopolymeric region, wherein the homopolymeric region comprises at least one poly(A) sequence of about 20 to about 400 adenosine nucleotides and is located at a distance of at least 500 bp from the bacterial origin of replication, wherein the at least one poly(A) sequence is oriented so that the direction of transcription of the insert is the same as the direction of the origin of replication and the ORF is positioned between the RNA polymerase promoter sequence and the homopolymeric region, wherein the covalently closed circular recombinant DNA molecule further comprises a kanamycin resistance gene as a selection marker; and (b) fermenting the E. coli bacterium of step (a), wherein the yield of the covalently closed circular recombinant DNA molecule is increased compared to the yield of an otherwise identical covalently closed circular recombinant DNA molecule in which the homopolymeric region is: (i) located at a distance of less than 500 bp from the origin of replication in the direction of replication; and (ii) oriented so that the direction of transcription of the homopolymeric region is opposite to the direction of replication of the origin of replication. 
Zibert et al already disclosed construction of YEp51-derived pFMDV-YEP-polyC plasmids containing a full-length cDNA of foot-and-mouth disease virus flanked by a poly(C) of an average length of 50 to 150 nucleotides at the 5’ end and a homopolymeric adenosyl tract of approximately 90 nucleotides at the 3’ end, operably linked to the SP6 promoter in tandem with the GAL10 promoter (RNA polymerase promoters) in the yeast vector YEp51, along with a ColE1 origin (a high copy number origin), an ampicillin resistance gene for replication and selection in E. coli, the autonomous replication portion of the 2 um circle, and the LEU2 marker for growth in Saccharomyces cerevisiae (see at least Abstract; sections titled “Construction of plasmid pFMDV-L” on page 2467; “Construction of plasmids pFMDV-YEP and pFMDV-YEP-polyC” on page 2468; particularly page 2468, left column, last paragraph continues to first paragraph on right column; page 2469, right column, second and third paragraphs; and Figures 1-3).  FIG. 1 depicts nucleotide sequence of the viral 5’ region in plasmid pFMDV-YEP-poly C, while top of FIG. 2 depicts cDNA of the viral genome as shown below.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    53
    525
    media_image2.png
    Greyscale

  The poly(A) sequence in the YEp51-derived pFMDV-YEP-polyC is located at a distance at least 500 bp (e.g., at least 1000 bp, at least 2000 bp) from the ColE1 origin of replication situated between the ampicillin resistance gene and the LEU2 marker gene; and both the SP6 promoter in tandem with the GAL10 promoter along with the ColE1 origin of replication are in the same direction as evidenced at least by Figure 1 showing the YEp51 vector map in the Shyadehi reference (J. Biol. Chem. 271:12445-12450, 1996) below.  Additionally, the 7.8 kb full-length cDNA of foot-and-mouth disease virus comprises ORFs encoding viral polypeptides as evidenced by the teachings of Forss et al (Nucleic Acids Research 12:6587-6601, 1984; see at least the Abstract), and it is positioned between the tandem promoters and the polyA sequence.  
Zilbert et al taught that the pFMDV-YEP-polyC plasmids were used to transform yeasts or E. Coli cells (page 2468, right column, last sentence of first paragraph; section titled “Infectious cDNA clone in E. coli” on page 2470).  Zibert et al stated clearly “The use of yeast cells to propagate infectious FMDV cDNA is limited by the fact that there is no simple protocol to purify the 2um replicons, which represent less than 1% of the total cellular DNA.  For future manipulations of the cDNA to study gene functions or construct attenuated strains, it was desirable to have larger amounts of purified cDNA available.  Therefore, we made another attempt to establish an infectious cDNA clone in bacteria and transformed E. coli cells with the same batch of polycytidylated pFMDV-YEP DNA as has been used to transfect yeast cells.  Plasmid DNA was prepared from 20 individual ampicillin-selected clones and transcribed into RNA.  One of these RNAs led to the production of infectious viruses after transfection of BHK-21 cells……It was possible to expand this clone (pFMDV-YEP-polyC) under standard conditions, and the isolated plasmid DNA could also be used to transform other E. Coli cells without complications.  Transfection of BHK-21 cells with RNA transcribed from these second-generation plasmids did not always lead to the production of viruses.  We initially interpreted this fact as a certain instability of the infectious clone.  More careful analysis revealed, however, this result was due to the low relative infectivity of the in vitro-

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

derived RNA of this clone” (page 2470, left column, first two complete paragraphs).  Zibert et al also determined the differences between the infectious and non-infectious cDNA clones, and analysis of the poly(C) region by DNA sequencing revealed that the infectious cDNA clone contained probably more than 30 cytidyl residues, whereas the homopolymer in non-infectious clones ranged from 17 to 25 nucleotides (section titled “Correlation of poly(C) length and infectivity”).  Zibert et al also stated “The lowest number of nucleotides in the poly(C) tract necessary for infectivity of plasmid-derived RNA was found to be 32 in our experiments.  This number of C residues seems to be crucial in two respect.  On the one hand, it seems to be at the upper limit to be tolerated in a high copy-number plasmid in E. coli.  We do not know why we were unable to establish a correspondingly long C tract in the smaller vector pSP64.  Possibly the large size of the yeast vector construct (17 kb) or the resulting reduced plasmid copy number per cell led to the maintenance of this sequence” (page 2472, first full paragraph).  
	Zibert et al did not disclose explicitly at least a method for fermentative production of the covalently closed circular recombinant pFMDV-YEP-polyC plasmid comprising a kanamycin resistance gene instead of an ampicillin resistance gene as a selection marker to obtain large amounts of plasmids for the production of infectious transcribed RNAs.
	Before the effective filing date of the present application (8/10/2015), Carnes et al already taught improvements in plasmid DNA production technology to ensure economic feasibility of future DNA vaccines and DNA therapeutics, including fed-batch fermentation strategies combining novel growth and induction phase temperature shifts (see at least Abstract; Disclosure of the Invention; Brief Summary of the Invention; issued claims 1-7).  Specifically, Carnes et al disclosed a method of fed-batch fermentation in which plasmid-containing E. Coli cells are grown at a reduced temperature (e.g., around 300C) during the fed-batch phase, during which growth rate is restricted (e.g., preferred growth rate ranges are u=0.05 to 0.3 per hour, preferably u=0.12 per hour via control nutrient feed), followed by a temperature up-shift (e.g., to approximately 36-450C) and continued growth at elevated temperature in order to accumulate plasmid, whereby the temperature shift and restricted growth rate improves yield and purity of plasmids, and wherein the plasmid contains a ColE1-derived replication origin, a pMB1 replication origin containing the pUC G to A mutation, or a pUC origin containing plasmid (col. 5, first full paragraph; col. 9, lines 53-63).  Carnes et al also defined specifically the term “pUC origin” as pBR322-derived origin, with G to A transition that increases copy number at elevated temperature (col. 7, lines 21-22).
	Additionally, Romero Ramos et al also taught preparation of the Escherichia Coli T7 expression pMRKA plasmid vector that allows an enhanced production, in industrial scale, of recombinant proteins, by modifying plasmids containing the gene sequence of the T7 promoter of E. coli (e.g., pAE vector) and which modification comprises the substitution of the ampicillin-resistance gene by the kanamycin-resistance gene (Abstract; Summary of the Invention; particularly paragraphs [0051]-[0052], [0134]-[0138]; and Figure 1).  Romero Ramos et al stated “The need to modify the pAE plasmid was due to the following reasons: (a) as the ampicillin resistant gene encodes a beta-lactamase which is located in periplasmic space of E. coli in high density culture, this enzyme has the possibility to migrate of the culture means and, consequently, to degrade the antibiotic, decreasing the selective pressure of the means and providing the buildup of cells without plasmid; and (b) in the production of expression vectors in industrial scale it is not recommended to use antibiotic similar to the ones used in medical and veterinary fields, as it is the case of ampicillin.  As kanamycin does not have medical application, the ampicillin resistant gene in pAE vector was replaced with kanamycin resistance gene” (paragraph [0052]).  Romero Ramos et al also disclosed that T7 promoter of T7 bacteriophage is a strong promoter, and the expression systems based on T7 are broadly used for super-expression of in large scale of recombinant proteins in prokaryotes and eukaryotes (paragraph [0003]).
	Accordingly, it would have been obvious for an ordinary skilled artisan before the effective filing date of the present application to modify the teachings of Zibert et al by also using the fed-batch fermentation method of Carnes et al for fermentative production of the covalently closed circular recombinant pFMDV-YEP-polyC plasmid modified by the substitution of the ampicillin-resistance gene by the kanamycin-resistance gene as a selection marker to obtain large amounts of plasmids for the production of infectious transcribed RNAs, and optionally further modified by the substitution of the SP6 promoter by the T7 promoter, or optionally further modified by the substitution of the origin of replication from ColE1 plasmid by the origin of replication from pUC plasmid with G to A transition that increases copy number at elevated temperature, in light of the teachings of Carnes et al and Romero Ramos et al as presented above.
An ordinary skilled artisan would have been motivated to carry out the above modifications because Carnes et al already disclosed successfully a method of fed-batch fermentation in which plasmid-containing E. Coli cells are grown at a reduced temperature (e.g., around 300C) during the fed-batch phase, during which growth rate is restricted (e.g., preferred growth rate ranges are u=0.05 to 0.3 per hour, preferably u=0.12 per hour via control nutrient feed), followed by a temperature up-shift (e.g., to approximately 36-450C) and continued growth at elevated temperature in order to accumulate plasmid, whereby the temperature shift and restricted growth rate improves yield and purity of plasmids, and wherein the plasmid contains a ColE1-derived replication origin, a pMB1 replication origin containing the pUC G to A mutation, or a pUC origin containing plasmid.  Particularly, Carnes et al taught that pUC origin as pBR322-derived origin, with G to A transition that increases copy number at elevated temperature.  Moreover, Romero Ramos et al taught advantages offered by substitution of the ampicillin-resistance gene by the kanamycin-resistance gene for an Escherichia Coli T7 expression plasmid vector, and that T7 promoter of T7 bacteriophage is a strong promoter, and the expression systems based on T7 are broadly used for super-expression of in large scale of recombinant proteins in prokaryotes and eukaryotes.
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Zibert et al, Carnes et al and Romero Ramos et al as set forth above; coupled with a high level of skill of an ordinary skilled artisan in the relevant art. 
The modified method for fermentative production of a covalently closed recombinant DNA molecule resulting from the combined teachings of Zibert et al, Carnes et al and Romero Ramos et al is indistinguishable from the presently claimed method regarding to the materials and method steps used.  Accordingly, it would also possess the same properties recited in the “wherein functional clause” regarding to the yield of the covalently circular recombinant DNA molecule.  Moreover, it is noted that the “wherein functional clause” regarding to the yield of the covalently circular recombinant DNA molecule does not add any further structural details for the covalently closed circular recombinant DNA molecule and/or any further step/condition for the fermentation method of claim 26.   With respect to claim 43, the homopolymeric adenosyl tract of approximately 90 nucleotides at the 3’ end of a full-length cDNA of foot-and-mouth disease virus in the pFMDV-YEP-polyC plasmid can be thought at least of as comprised of about 3 contiguous homopolymeric regions of 30-adenosine-nucleotide poly(A) sequence. 
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zibert et al (J. Virol. 64:2467-2473, 1990) in view of Carnes et al (US 7,943,377) and Romero Ramos et al (US 2018/0135060) as applied to claims 2, 6-7, 9-10, 19-21, 26-28, 41-43 and 45-50 above, and further in view of Williams (US 2010/0184158).
The combined teachings of Zibert et al, Carnes et al and Romero Ramos et al were presented above.  However, none of the cited references teaches specifically the use of a ccc recombinant DNA molecule (e.g., modified pFMDV-YEP-polyC plasmid) comprising a primosome assembly site in the heavy strand (PAS-BH) (claim 12), or a sequence at least 90% identical to SEQ ID NO: 5 (claim 16).
Before the effective filing date of the present application (8/10/2015), Williams already taught vector modifications that improve production yield of ccc recombinant DNA molecules such as plasmids, including a plasmid with a pUC origin (see at least Abstract; Summary of the Invention; particularly paragraphs [0011]-[0012], [0015], [0060]-[0064], [0067], [0070] and Fig. 2).  Williams taught explicitly that by adding one or more components selected from the group consisting of an SV40 enhancer, PAS-BH region, and PAS into a plasmid vector to improve plasmid yield in shake flask and/or fermentation culture.  Williams stated explicitly “It has been surprisingly found that this PAS-BH site improves plasmid yield in subsequent shake flask and/or fermentation culture” (paragraph [0067]).  An exemplary DNA plasmid with improved copy number designated NTC8485 having SEQ ID NO: 11 (3,784 nts) that has the sequence of nucleotides 2256-1 having 98% sequence identity to SEQ ID NO: 5 of the present application with components comprising at least PAS-BH, pUC origin of replication, kanamycin resistance-gene, and SV40 enhancer (see attached sequence search below).  
Accordingly, it would have been obvious for an ordinary skilled artisan before the effective filing date of the present application to further modify the combined teachings of Zibert et al, Carnes et al, Romero Ramos et al by also further incorporating at least the PAS-BH region and/or an SV40 enhancer, or a sequence of nucleotides 2256-1 of the exemplary DNA plasmid with improved copy number designated NTC8485 having SEQ ID NO: 11 that contains components comprising at least PAS-BH, pUC origin of replication, kanamycin resistance-gene, and SV40 enhancer, into the modified pFMDV-YEP-polyC plasmid vector to improve plasmid yield in a fermentation culture, in light of the teachings of Williams as presented above.
An ordinary skilled artisan would have been motivated to further carry out the above modifications because Williams taught explicitly that by adding one or more components selected from the group consisting of an SV40 enhancer, PAS-BH region, and PAS into a plasmid vector, including a plasmid vector with a pUC origin, to improve plasmid yield in shake flask and/or fermentation culture; along with an exemplary DNA plasmid with improved copy number designated NTC8485 having SEQ ID NO: 11 (3,784 nts) that has the sequence of nucleotides 2256-1 having 98% sequence identity to SEQ ID NO: 5 of the present application with components comprising at least PAS-BH, pUC origin of replication, kanamycin resistance-gene, and SV40 enhancer.
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Zibert et al, Carnes et al, Romero Ramos et al and Williams as set forth above; coupled with a high level of skill of an ordinary skilled artisan in the relevant art. 
The modified method resulting from the combined teachings of Zibert et al, Carnes et al, Romero Ramos et al and Williams is indistinguishable and encompassed by the presently claimed invention.
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Response to Argument
Applicant’s arguments related in-part to the above new ground of rejection in the Amendment filed on 06/13/2022 (pages 9-10) have been fully considered, but they are respectfully not found persuasive for the reason discussed below. 
Applicant argued basically that currently amended independent claim 26 now recites the functional features of previous claims 39-40, and includes a DNA that has structural features (e.g., a selection marker encoding a kanamycin resistance gene) that are distinct from any of the DNA molecules of Zibert and correspond to the features of the DNAs exemplified in the instant application.  Thus, there can be no reasoned argument that a method which involves the fermentation of such a distinct DNA construct would inherently result in any particular outcome (e.g., increased DNA yield).  Additionally, none of the previously cited references provides any guidance that would have led a skilled artisan to believe that there could be any advantage to a fermentation method using a DNA having the specific arrangement of elements as recited in claim 26.  In contrast, the instant application demonstrates for the first time that when a homopolymer sequence is positioned as claimed the yield of plasmid after E. Coli fermentation was significantly increased (e.g., see Table 1 where plasmids P1140-AF2 and P1140-K2 both including a replication origin in the same orientation as the homopolymeric sequence); and this robust yield enhancement could not have been predicted.  
First, with respect to the new limitation “wherein the covalently closed circular recombinant DNA molecule further comprises a kanamycin resistance gene as a selection marker” in currently amended independent claim 26, please refer to the supplemental teachings of the Romero Ramos reference and the above new ground of rejection for more detail.
Second, the pFMDV-YEP-polyC plasmid of Zibert et al contains all elements except for the kanamycin resistance gene recited in the DNA molecule used in a fermentative method of the presently claimed invention.  Please refer to the above 103 rejections for more details, particularly the motivation on why an ordinary skilled artisan would modify the teachings of Zibert et al by also using the fed-batch fermentation method of Carnes et al for fermentative production of the covalently closed circular recombinant pFMDV-YEP-polyC plasmid modified by the substitution of the ampicillin-resistance gene by the kanamycin-resistance gene as a selection marker to obtain large amounts of plasmids for the production of infectious transcribed RNAs.
Third, since the modified method for fermentative production of a covalently closed recombinant DNA molecule resulting from the combined teachings of Zibert et al, Carnes et al and Romero Ramos et al is indistinguishable from the presently claimed method regarding to the materials and method steps used, it would also possess the same properties recited in the “wherein functional clause” regarding to the yield of the covalently circular recombinant DNA molecule.  Moreover, it is noted that the “wherein functional clause” regarding to the yield of the covalently circular recombinant DNA molecule does not add any further structural details for the covalently closed circular recombinant DNA molecule and/or any further step/condition for the fermentation method of claim 26.  Please, also note that where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke. Whether the rejection is based on "inherency" under 35 USC 102, or "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, Bolton, and Shaw, 195 USPQ 430, 433 (CCPA 1977) citing In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972).
Fourth, with respect to any robust and surprising yields for plasmids P1140-AF2 and P1140-K2 they must be commensurate with the scope of the claims.  However, the claims under rejection are not necessarily limited to a method for fermentative production of plasmids P1140-AF2 (3617 bp-plasmid vector; Figure 2) and P1140-K2 (4385 bp-plasmid vector; Figure 4) in E. Coli bacteria.


Amended claims 6-7, 9-10, 19, 26-28, 41-43 and 45-50 are rejected under 35 U.S.C. 103 as being unpatentable over Bancel et al (WO 2014/152027; IDS) in view of Carnes et al (US 7,943,377) and Romero Ramos et al (US 2018/0135060).  This is a new ground of rejection necessitated by Applicant’s amendment.
Bancel et al already disclosed at least a method for isolating and purifying the exemplary plasmid pJ344:91543-TC-GCSF that includes the coding sequence for GCSF (granulocyte colony stimulating factor) and 141 nucleotide sequence coding for Poly A tail, using an E. coli strain DH10B harboring the plasmid, with the plasmid map is shown in Figure 5 below (Abstract; particularly paragraphs [00409]-[00410]; Example 1 and Figure 5).

    PNG
    media_image4.png
    649
    662
    media_image4.png
    Greyscale

The exemplary plasmid pJ344:91543-TC-GCSF also contains a T7-promoter used to express the coding sequence for GCSF (granulocyte colony stimulating factor) and 141 nucleotide sequence coding for Poly A tail (Insert 91543), a high copy pUC origin of replication, an Ampicillin resistance gene, and the transcription direction of the T7 promoter is the same as the direction of replication of the pUC origin of replication as shown in Figure 5 above.  Based on the location of the Insert 91543, the polyA tail is also located at a distance of about 2000 bp or more from the pUC origin of replication.  Bancel et al also stated at least “PCR generated DNA templates have disadvantages that can be mitigated using linearized whole plasmid DNA templates.  A PCR-free process has the following advantages: Scalability: Plasmid DNA template can be produced at microgram, milligram and grand gram scale in a cGMP compliant fashion.  Large scale production of PCR generated templates is not commercially viable” (paragraphs [0023]-[0024]).
Bancer et al did not disclose explicitly at least a method for fermentative production of the covalently closed circular recombinant pJ344:91543-TC-GCSF plasmid comprising a kanamycin resistance gene instead of an ampicillin resistance gene as a selection marker to obtain large amounts of plasmids for the production of RNA transcripts.
	Before the effective filing date of the present application (8/10/2015), Carnes et al already taught improvements in plasmid DNA production technology to ensure economic feasibility of future DNA vaccines and DNA therapeutics, including fed-batch fermentation strategies combining novel growth and induction phase temperature shifts (see at least Abstract; Disclosure of the Invention; Brief Summary of the Invention; issued claims 1-7).  Specifically, Carnes et al disclosed a method of fed-batch fermentation in which plasmid-containing E. Coli cells are grown at a reduced temperature (e.g., around 300C) during the fed-batch phase, during which growth rate is restricted (e.g., preferred growth rate ranges are u=0.05 to 0.3 per hour, preferably u=0.12 per hour via control nutrient feed), followed by a temperature up-shift (e.g., to approximately 36-450C) and continued growth at elevated temperature in order to accumulate plasmid, whereby the temperature shift and restricted growth rate improves yield and purity of plasmids, and wherein the plasmid contains a ColE1-derived replication origin, a pMB1 replication origin containing the pUC G to A mutation, or a pUC origin containing plasmid (col. 5, first full paragraph; col. 9, lines 53-63).  
	Additionally, Romero Ramos et al also taught preparation of the Escherichia Coli T7 expression pMRKA plasmid vector that allows an enhanced production, in industrial scale, of recombinant proteins, by modifying plasmids containing the gene sequence of the T7 promoter of E. coli (e.g., pAE vector) and which modification comprises the substitution of the ampicillin-resistance gene by the kanamycin-resistance gene (Abstract; Summary of the Invention; particularly paragraphs [0051]-[0052], [0134]-[0138]; and Figure 1).  Romero Ramos et al stated “The need to modify the pAE plasmid was due to the following reasons: (a) as the ampicillin resistant gene encodes a beta-lactamase which is located in periplasmic space of E. coli in high density culture, this enzyme has the possibility to migrate of the culture means and, consequently, to degrade the antibiotic, decreasing the selective pressure of the means and providing the buildup of cells without plasmid; and (b) in the production of expression vectors in industrial scale it is not recommended to use antibiotic similar to the ones used in medical and veterinary fields, as it is the case of ampicillin.  As kanamycin does not have medical application, the ampicillin resistant gene in pAE vector was replaced with kanamycin resistance gene” (paragraph [0052]).  Romero Ramos et al also disclosed that T7 promoter of T7 bacteriophage is a strong promoter, and the expression systems based on T7 are broadly used for super-expression of in large scale of recombinant proteins in prokaryotes and eukaryotes (paragraph [0003]).
	Accordingly, it would have been obvious for an ordinary skilled artisan before the effective filing date of the present application to modify the teachings of Bancel et al by also at least using the fed-batch fermentation method of Carnes et al for fermentative production of the covalently closed circular recombinant pJ344:91543-TC-GCSF plasmid modified by the substitution of the ampicillin-resistance gene by the kanamycin-resistance gene as a selection marker to obtain large amounts of plasmids for the production of RNA transcripts, in light of the teachings of Carnes et al and Romero Ramos et al as presented above.
An ordinary skilled artisan would have been motivated to carry out the above modifications because Carnes et al already disclosed successfully a method of fed-batch fermentation in which plasmid-containing E. Coli cells are grown at a reduced temperature (e.g., around 300C) during the fed-batch phase, during which growth rate is restricted (e.g., preferred growth rate ranges are u=0.05 to 0.3 per hour, preferably u=0.12 per hour via control nutrient feed), followed by a temperature up-shift (e.g., to approximately 36-450C) and continued growth at elevated temperature in order to accumulate plasmid, whereby the temperature shift and restricted growth rate improves yield and purity of plasmids, and wherein the plasmid contains a ColE1-derived replication origin, a pMB1 replication origin containing the pUC G to A mutation, or a pUC origin containing plasmid.  Moreover, Romero Ramos et al taught advantages offered by substitution of the ampicillin-resistance gene by the kanamycin-resistance gene for an Escherichia Coli T7 expression plasmid vector.
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Bancel et al, Carnes et al and Romero Ramos et al as set forth above; coupled with a high level of skill of an ordinary skilled artisan in the relevant art. 
The modified method for fermentative production of a covalently closed recombinant DNA molecule resulting from the combined teachings of Bancel et al, Carnes et al and Romero Ramos et al is indistinguishable from the presently claimed method regarding to the materials and method steps used.  Accordingly, it would also possess the same properties recited in the “wherein functional clause” regarding to the yield of the covalently circular recombinant DNA molecule.  Moreover, it is noted that the “wherein functional clause” regarding to the yield of the covalently circular recombinant DNA molecule does not add any further structural details for the covalently closed circular recombinant DNA molecule and/or any further step/condition for the fermentation method of claim 26.   With respect to claim 43, the homopolymeric adenosyl tract of approximately 141 nucleotides at the 3’ end of the coding sequence for GCSF in the pJ344:91543-TC-GCSF plasmid can be thought at least of as comprised of about 3 contiguous homopolymeric regions of 47-adenosine-nucleotide poly(A) sequence. 
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bancel et al (WO 2014/152027; IDS) in view of Carnes et al (US 7,943,377) and Romero Ramos et al (US 2018/0135060) as applied to claims 6-7, 9-10, 19, 26-28, 41-43 and 45-50 above, and further in view of Williams (US 2010/0184158) and Carnes et al (US 7,943,377).
The combined teachings of Bancel et al, Carnes et al and Romero Ramos et al were presented above.  However, none of the cited references teaches specifically the use of a ccc recombinant DNA molecule (e.g., modified pJ344:91543-TC-GCSF plasmid) comprising a primosome assembly site in the heavy strand (PAS-BH) (claim 12), or a sequence at least 90% identical to SEQ ID NO: 5 (claim 16).
Before the effective filing date of the present application (8/10/2015), Williams already taught vector modifications that improve production yield of ccc recombinant DNA molecules such as plasmids, including a plasmid with a pUC origin (see at least Abstract; Summary of the Invention; particularly paragraphs [0011]-[0012], [0015], [0060]-[0064], [0067], [0070] and Fig. 2).  Williams taught explicitly that by adding one or more components selected from the group consisting of an SV40 enhancer, PAS-BH region, and PAS into a plasmid vector to improve plasmid yield in shake flask and/or fermentation culture.  Williams stated explicitly “It has been surprisingly found that this PAS-BH site improves plasmid yield in subsequent shake flask and/or fermentation culture” (paragraph [0067]).  An exemplary DNA plasmid with improved copy number designated NTC8485 having SEQ ID NO: 11 (3,784 nts) that has the sequence of nucleotides 2256-1 having 98% sequence identity to SEQ ID NO: 5 of the present application with components comprising at least PAS-BH, pUC origin of replication, kanamycin resistance-gene, and SV40 enhancer (see attached sequence search below).  
Accordingly, it would have been obvious for an ordinary skilled artisan before the effective filing date of the present application to further modify the combined teachings of Bancel et al, Carnes et al and Romero Ramos et al by also further incorporating at least the PAS-BH region and/or an SV40 enhancer, or a sequence of nucleotides 2256-1 of the exemplary DNA plasmid with improved copy number designated NTC8485 having SEQ ID NO: 11 that contains components comprising at least PAS-BH, pUC origin of replication, kanamycin resistance-gene, and SV40 enhancer, into the modified pJ344:91543-TC-GCSF plasmid vector to improve plasmid yield in a fermentation culture, in light of the teachings of Williams as presented above.
An ordinary skilled artisan would have been motivated to further carry out the above modifications because Williams taught explicitly that by adding one or more components selected from the group consisting of an SV40 enhancer, PAS-BH region, and PAS into a plasmid vector, including a plasmid vector with a pUC origin, to improve plasmid yield in shake flask and/or fermentation culture; along with an exemplary DNA plasmid with improved copy number designated NTC8485 having SEQ ID NO: 11 (3,784 nts) that has the sequence of nucleotides 2256-1 having 98% sequence identity to SEQ ID NO: 5 of the present application with components comprising at least PAS-BH, pUC origin of replication, kanamycin resistance-gene, and SV40 enhancer.
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Bancel et al, Carnes et al, Romero Ramos et al and Williams as set forth above; coupled with a high level of skill of an ordinary skilled artisan in the relevant art. 
The modified method resulting from the combined teachings of Bancel et al, Carnes et al, Romero Ramos et al and Williams is indistinguishable and encompassed by the presently claimed invention.
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
Conclusions
 	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/Primary Examiner, Art Unit 1633                                                                                                                                                                                                        


Plasmid pNTC7485 genome, SEQ ID NO: 11.
US2010184158-A1.



  Query Match             98.1%;  Score 2241.6;  DB 40;  Length 3784;
  Best Local Similarity   99.6%;  
  Matches 2247;  Conservative    0;  Mismatches    9;  Indels    0;  Gaps    0;

Qy          1 GAAAAACTCATCGAGCATCAAATGAAACTGCAATTTATTCATATCAGGATTATCAATACC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2256 GAAAAACTCATCGAGCATCAAATGAAACTGCAATTTATTCATATCAGGATTATCAATACC 2197

Qy         61 ATATTTTTGAAAAAGCCGTTTCTGTAATGAAGGAGAAAACTCACCGAGGCAGTTCCATAG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2196 ATATTTTTGAAAAAGCCGTTTCTGTAATGAAGGAGAAAACTCACCGAGGCAGTTCCATAG 2137

Qy        121 GATGGCAAGATCCTGGTATCGGTCTGCGATTCCGACTCGTCCAACATCAATACAACCTAT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2136 GATGGCAAGATCCTGGTATCGGTCTGCGATTCCGACTCGTCCAACATCAATACAACCTAT 2077

Qy        181 CAATTTCCCCTCGTCAAAAATAAGGTTATCAAGTGAGAAATCACCATGAGTGACGACTGA 240
               |||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2076 TAATTTCCCCTCGTCAAAAATAAGGTTATCAAGTGAGAAATCACCATGAGTGACGACTGA 2017

Qy        241 ATCCGGTGAGAATGGCAAAAGTTTGTGCATTTCTTTCCAGACTTGTTCAACAGGCCAGCC 300
              ||||||||||||||||||||| || |||||||||||||||||||||||||||||||||||
Db       2016 ATCCGGTGAGAATGGCAAAAGCTTATGCATTTCTTTCCAGACTTGTTCAACAGGCCAGCC 1957

Qy        301 ATTACGCTCGTCATCAAAATCACTCGCATCAACCAAACCGTTATTCATTCGTGATTGCGC 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1956 ATTACGCTCGTCATCAAAATCACTCGCATCAACCAAACCGTTATTCATTCGTGATTGCGC 1897

Qy        361 CTGAGCGAGACGAAATACGCGATCGCTGTTAAAAGGACAATTACAAACAGGAATCGAATG 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1896 CTGAGCGAGACGAAATACGCGATCGCTGTTAAAAGGACAATTACAAACAGGAATCGAATG 1837

Qy        421 TAACCGGCGCAGGAACACTGCCAGCGCATCAACAATATTTTCACCTGAATCAGGATATTC 480
               |||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1836 CAACCGGCGCAGGAACACTGCCAGCGCATCAACAATATTTTCACCTGAATCAGGATATTC 1777

Qy        481 TTCTAATACCTGGAAGGCTGTTTTCCCAGGGATCGCAGTGGTGAGTAACCAAGCATCATC 540
              ||||||||||||||| ||||||||||| ||||||||||||||||||||||| ||||||||
Db       1776 TTCTAATACCTGGAATGCTGTTTTCCCGGGGATCGCAGTGGTGAGTAACCATGCATCATC 1717

Qy        541 AGGAGTACGGATAAAATGCTTGATGGTCGGAAGAGGCATAAATTCCGTCAGCCAGTTTAG 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1716 AGGAGTACGGATAAAATGCTTGATGGTCGGAAGAGGCATAAATTCCGTCAGCCAGTTTAG 1657

Qy        601 TCTGACCATCTCATCTGTAACATCATTGGCAACGCTACCTTTGCCATGTTTCAGAAACAA 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1656 TCTGACCATCTCATCTGTAACATCATTGGCAACGCTACCTTTGCCATGTTTCAGAAACAA 1597

Qy        661 CTCTGGCGCATCGGGCTTCCCATACAATCGGTAGATTGTCGCACCTGATTGCCCGACATT 720
              |||||||||||||||||||||||||||||| |||||||||||||||||||||||||||||
Db       1596 CTCTGGCGCATCGGGCTTCCCATACAATCGATAGATTGTCGCACCTGATTGCCCGACATT 1537

Qy        721 ATCGCGAGCCCATTTATACCCATATAAATCAGCATCCATGTTGGAATTTAATCGCGGCCT 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1536 ATCGCGAGCCCATTTATACCCATATAAATCAGCATCCATGTTGGAATTTAATCGCGGCCT 1477

Qy        781 AGAGCAAGACGTTTCCCGTTGAATATGGCTCATAACACCCCTTGTATTACTGTTTATGTA 840
               |||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1476 CGAGCAAGACGTTTCCCGTTGAATATGGCTCATAACACCCCTTGTATTACTGTTTATGTA 1417

Qy        841 AGCAGACAGTTTTATTGTTCATGATGATATATTTTTATCTTGTGCAATGTAACATCAGAG 900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1416 AGCAGACAGTTTTATTGTTCATGATGATATATTTTTATCTTGTGCAATGTAACATCAGAG 1357

Qy        901 ATTTTGAGACACAACGTGGTTTGCAGGAGTCAGGCAACTATGGATGAACGAAATAGACAG 960
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1356 ATTTTGAGACACAACGTGGTTTGCAGGAGTCAGGCAACTATGGATGAACGAAATAGACAG 1297

Qy        961 ATCGCTGAGATAGGTGCCTCACTGATTAAGCATTGGTAACTGTCAGACCAAGTTTACTCA 1020
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1296 ATCGCTGAGATAGGTGCCTCACTGATTAAGCATTGGTAACTGTCAGACCAAGTTTACTCA 1237

Qy       1021 TATATACTTTAGATTGATTTAAAACTTCATTTTTAATTTAAAAGGATCTAGGTGAAGATC 1080
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1236 TATATACTTTAGATTGATTTAAAACTTCATTTTTAATTTAAAAGGATCTAGGTGAAGATC 1177

Qy       1081 CTTTTTGATAATCTCATGACCAAAATCCCTTAACGTGAGTTTTCGTTCCACTGAGCGTCA 1140
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1176 CTTTTTGATAATCTCATGACCAAAATCCCTTAACGTGAGTTTTCGTTCCACTGAGCGTCA 1117

Qy       1141 GACCCCGTAGAAAAGATCAAAGGATCTTCTTGAGATCCTTTTTTTCTGCGCGTAATCTGC 1200
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1116 GACCCCGTAGAAAAGATCAAAGGATCTTCTTGAGATCCTTTTTTTCTGCGCGTAATCTGC 1057

Qy       1201 TGCTTGCAAACAAAAAAACCACCGCTACCAGCGGTGGTTTGTTTGCCGGATCAAGAGCTA 1260
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1056 TGCTTGCAAACAAAAAAACCACCGCTACCAGCGGTGGTTTGTTTGCCGGATCAAGAGCTA 997

Qy       1261 CCAACTCTTTTTCCGAAGGTAACTGGCTTCAGCAGAGCGCAGATACCAAATACTGTTCTT 1320
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        996 CCAACTCTTTTTCCGAAGGTAACTGGCTTCAGCAGAGCGCAGATACCAAATACTGTTCTT 937

Qy       1321 CTAGTGTAGCCGTAGTTAGGCCACCACTTCAAGAACTCTGTAGCACCGCCTACATACCTC 1380
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        936 CTAGTGTAGCCGTAGTTAGGCCACCACTTCAAGAACTCTGTAGCACCGCCTACATACCTC 877

Qy       1381 GCTCTGCTAATCCTGTTACCAGTGGCTGCTGCCAGTGGCGATAAGTCGTGTCTTACCGGG 1440
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        876 GCTCTGCTAATCCTGTTACCAGTGGCTGCTGCCAGTGGCGATAAGTCGTGTCTTACCGGG 817

Qy       1441 TTGGACTCAAGACGATAGTTACCGGATAAGGCGCAGCGGTCGGGCTGAACGGGGGGTTCG 1500
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        816 TTGGACTCAAGACGATAGTTACCGGATAAGGCGCAGCGGTCGGGCTGAACGGGGGGTTCG 757

Qy       1501 TGCACACAGCCCAGCTTGGAGCGAACGACCTACACCGAACTGAGATACCTACAGCGTGAG 1560
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        756 TGCACACAGCCCAGCTTGGAGCGAACGACCTACACCGAACTGAGATACCTACAGCGTGAG 697

Qy       1561 CTATGAGAAAGCGCCACGCTTCCCGAAGGGAGAAAGGCGGACAGGTATCCGGTAAGCGGC 1620
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        696 CTATGAGAAAGCGCCACGCTTCCCGAAGGGAGAAAGGCGGACAGGTATCCGGTAAGCGGC 637

Qy       1621 AGGGTCGGAACAGGAGAGCGCACGAGGGAGCTTCCAGGGGGAAACGCCTGGTATCTTTAT 1680
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        636 AGGGTCGGAACAGGAGAGCGCACGAGGGAGCTTCCAGGGGGAAACGCCTGGTATCTTTAT 577

Qy       1681 AGTCCTGTCGGGTTTCGCCACCTCTGACTTGAGCGTCGATTTTTGTGATGCTCGTCAGGG 1740
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        576 AGTCCTGTCGGGTTTCGCCACCTCTGACTTGAGCGTCGATTTTTGTGATGCTCGTCAGGG 517

Qy       1741 GGGCGGAGCCTATGGAAAAACGCCAGCAACGCGGCCTTTTTACGGTTCCTGGCCTTTTGC 1800
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        516 GGGCGGAGCCTATGGAAAAACGCCAGCAACGCGGCCTTTTTACGGTTCCTGGCCTTTTGC 457

Qy       1801 TGGCCTTTTGCTCACATGTTCTTTCCTGCGTTATCCCCTGATTCTGTGGATAACCGTATT 1860
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        456 TGGCCTTTTGCTCACATGTTCTTTCCTGCGTTATCCCCTGATTCTGTGGATAACCGTATT 397

Qy       1861 ACCGCCTTTGAGTGAGCTGATACCGCTCGCCGCAGCCGAACGACCGAGCGCAGCGAGTCA 1920
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        396 ACCGCCTTTGAGTGAGCTGATACCGCTCGCCGCAGCCGAACGACCGAGCGCAGCGAGTCA 337

Qy       1921 GTGAGCGAGGAAGCGGAAGAGCGCCTGATGCGGTATTTTCTCCTTACGCATCTGTGCGGT 1980
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        336 GTGAGCGAGGAAGCGGAAGAGCGCCTGATGCGGTATTTTCTCCTTACGCATCTGTGCGGT 277

Qy       1981 ATTTCACACCGCATATGGTGCACTCTCAGTACAATCTGCTCTGATGCCGCATAGTTAAGC 2040
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        276 ATTTCACACCGCATATGGTGCACTCTCAGTACAATCTGCTCTGATGCCGCATAGTTAAGC 217

Qy       2041 CAGTATACACTCCGCTATCGCTACGTGACTGGGTCATGGCTGCGCCCCGACACCCGCCAA 2100
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        216 CAGTATACACTCCGCTATCGCTACGTGACTGGGTCATGGCTGCGCCCCGACACCCGCCAA 157

Qy       2101 CACCCGCTGACGCGCCCTGACGGGCTTGTCTGCTCCCGGCATCCGCTTACAGACAAGCTG 2160
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        156 CACCCGCTGACGCGCCCTGACGGGCTTGTCTGCTCCCGGCATCCGCTTACAGACAAGCTG 97

Qy       2161 TGACCGTCTCCGGGAGCTGCATGTGTCAGAGGTTTTCACCGTCATCACCGAAACGCGCGA 2220
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         96 TGACCGTCTCCGGGAGCTGCATGTGTCAGAGGTTTTCACCGTCATCACCGAAACGCGCGA 37

Qy       2221 GGCAGCCTAAGAAAAAAAAGCCCGCTCATTAGGCGG 2256
              ||||||||||||||||||||||||||||||||||||
Db         36 GGCAGCCTAAGAAAAAAAAGCCCGCTCATTAGGCGG 1